Motion for allowance of attorney's fee denied March 30, 1937                             ATTORNEY'S FEE                              (66 P.2d 279)
This is a motion by the plaintiff-respondent for an order awarding to her attorneys, Messrs. McGuirk and Schneider, the sum of $250 as compensation for the services they performed during *Page 401 
the course of the appeal. The motion states that it is based upon (a) the record in this case; (b) the affidavit of Walter T. McGuirk; (c) 1933 Session Laws, Chap. 115 (§ 49-1843b, Oregon Code 1935 Supplement); and (d) "the analogous decision handed down by this court in the case of Denley v. Oregon AutomobileInsurance Agency, 151 Or. 42 (47 P.2d 245, 946), and the cases therein cited." The affidavit of Mr. McGuirk merely describes the services which McGuirk and Schneider performed for the plaintiff during the course of the appeal, and expresses the opinion that the services are worth the sum of $250.
Section 49-1843 (b), Oregon Code 1935 Supplement (1933 Session Laws, Chap. 115), provides:
"No claim for legal services or for any other services rendered before the commission in respect to any claim or reward for compensation, to or on account of any person, shall be valid unless approved by the commission, or if proceedings on appeal from the order of the commission in respect to such claim or award are had before any court, unless approved by such court. In event an attorney and the commission can not agree upon the amount of the fee, each forthwith shall submit a written statement of the services rendered to the presiding judge of the circuit court in the county in which the claimant resides, which judge shall, in a summary manner, without the payment of filing, trial or court fees, determine the amount of such fee. Said controversy shall be given precedence over other proceedings. Any claim so approved shall, in the manner and to extent fixed by the commission or such court, be a lien upon such compensation."
That part of Denley v. Oregon Automobile Insurance Company,151 Or. 42 (47 P.2d 245, 47 P.2d 946), which awarded the plaintiff an attorney fee, was based upon § 46-134, Oregon Code 1930, and the action *Page 402 
itself, as stated in the decision, was predicated upon "a policy of casualty insurance." The section of our laws just mentioned provides:
"Whenever any suit or action is brought in any court of this state upon any policy of insurance of any kind or nature whatsoever, including the policy or certificate issued by fraternal benefit societies as defined in * * * the plaintiff, in addition to the amount which he may recover, shall also be allowed and shall recover, as part of said judgment such sum as the court or jury may adjudge to be reasonable as attorney's fees in said suit or action; provided, that settlement is not made within six months from the date proof of loss is filed with the company or society; provided further, that if a tender be made by a defendant in any such suit or action and the plaintiff's recovery shall not exceed the amount thereof, then no sum shall be recoverable as attorney's fees. * * *"
When Gertrude Davis, the plaintiff, instituted the present proceeding she possessed no policy of insurance, and the proceeding is not based upon such an instrument, but upon a statutory liability. We are well convinced that § 46-134, Oregon Code 1930, does not authorize the allowance of an attorney's fee in this proceeding.
Section 49-1843(b), Oregon Code 1935 Supplement, does not authorize the award of an attorney's fee to be paid in addition to the compensation allowed by the commission. Its last sentence, in referring to the attorney's fee, states: "Any claim so approved shall, in the manner and to extent fixed by the commission or such court, be a lien upon such compensation." The act, in our opinion, merely provides that (a) agreements between client and attorney concerning fees to be paid out of awards are invalid unless approved by the commission or by a judge, in the event the matter is pending *Page 403 
before a court upon an appeal; (b) if the commission refuses to approve a fee requested by an attorney, the circuit court may settle the issue; and (c) an approved fee is a lien upon the awarded compensation.
We believe that the plaintiff filed the motion under the mistaken belief that § 46-134 authorizes the allowance of a fee in addition to the award of compensation for her husband's death, and not for the purpose of having the size of the fee determined. Since the fee is to be paid out of her allowance, she is entitled to be heard before its amount is determined. After she and her attorneys have agreed upon the amount of the fee, they may submit it for our approval. If they cannot agree, § 49-1843(b) outlines an expeditious method for the adjudgment of the dispute.
The motion is denied.
BEAN, C.J., and KELLY and RAND, JJ., concur.